Exhibit 10.13

 



EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”), dated as of August 11,
2015 is entered into by and between FlexShopper, Inc., a Delaware corporation
(together with its subsidiaries, the “Company”), and Marc Malaga (the
“Employee”).

W I T N E S S E T H:

WHEREAS, the Employee desires to serve the Company as Executive Vice President -
Operations; and

WHEREAS, the Company desires to employ the Employee as Executive Vice President
Operations.

 

NOW THEREFORE in consideration of the mutual benefits to be derived from this
Agreement, the Company and the Employee hereby agree as follows:

1. Term of Employment; Office and Duties.

(a) Commencing on the date hereof, and for an initial term ending August 10,
2016, the Company shall employ the Employee as Executive Vice President
-Operations, with such duties and responsibilities consistent with such position
as may from time to time be assigned to the Employee by the Company’s Board of
Directors. The Employee agrees to perform such duties and discharge such
responsibilities in accordance with the terms of this Agreement. This Agreement
shall be automatically renewed for additional one year terms unless either party
notifies the other, in writing, at least 60 days prior to the expiration of the
term, of such party’s intention not to renew this Agreement. The period that the
Employee serves as an employee of the Company pursuant to this Agreement,
including as a result of any extension of the initial term, shall be referred to
as the “Employment Term.”

(b) The Employee shall be required to devote his full business time and efforts
to the business and affairs of the Company other than during vacations and
periods of illness or incapacity. Notwithstanding the foregoing, the Employee
shall be permitted to: (i) serve as a director of any organization or entity
that does not result in a violation of Section 5; (ii) deliver lectures or
fulfill speaking engagements; or (iii) make and manage passive investments and
engage in charitable and community activities but only if such services and
activities do not interfere with the performance of his duties and
responsibilities under this Agreement.

2. Compensation and Benefits. For all services rendered by the Employee during
the Employment Term, including, without limitation, any services as a director
generally or member of the any committee of the Board or any subsidiary or
division thereof, the Employee shall be compensated as follows:

(a) Base Salary. The Company shall pay the Employee a fixed base salary (“Base
Salary”) of $175,000 during the first year of the Employment Term, and any
additional year of the Employment Term. The Board may periodically review the
Employee's Base Salary and may determine to increase (but not decrease) the Base
Salary, in accordance with such policies as the Company may hereafter adopt.

1

 



from time to time, if it deems appropriate. Base Salary will be payable in
accordance with the customary payroll practices of the Company. As part of the
Employee’s compensation program the Company extends a $1000 per month automobile
allowance; it being understood the Company shall not be responsible for any
insurance, repairs, tires gas or other expenses related to Employee’s automobile
except as provided in Section 3.

(b) Bonus. The Employee may be entitled to receive an annual bonus (“Annual
Bonus”) for each fiscal year payable subsequent to the issuance of final audited
financial statements for such fiscal year in the sole discretion of the Board in
an amount as determined by the Compensation Committee of the Board. The targeted
amount of any Annual Bonus (the “Target Bonus”) shall be determined by the
Compensation Committee of the Board in its discretion.

(c) Fringe Benefits. (i) The Employee shall be entitled to participate in such
employee benefit and other compensatory or non-compensatory plans that are
available to similarly situated executives of the Company, which may include
disability, health, dental and life insurance plans, option and bonus plans and
other fringe benefit plans or programs, including a 401(k) retirement plan, of
the Company established from time to time by the Board, subject to the rules and
regulations applicable thereto, and which shall include an executive insurance
program under which Employee shall be entitled to be reimbursed for up to
$25,000 of medical costs not covered by the Company’s health insurance per year.

(d) Withholding and Employment Tax. Payment of all compensation hereunder shall
be subject to customary withholding tax and other employment taxes as may be
required with respect to compensation paid by an employer to an employee.

(e) Disability. The Company shall, to the extent such benefits can be obtained
at a reasonable cost, provide the Employee with disability insurance benefits of
at least 60% of his gross Base Salary per month. In the event of the Employee's
Disability (as hereinafter defined), the Employee and his family shall continue
to be covered by all of the Company's employee welfare benefit plans described
under Section 2(c), at the Company's expense, to the extent such benefits may,
by law, be provided, for the lesser of the term of such Disability and 24
months, in accordance with the terms of such plans.

(f) Death. The Company shall, to the extent such benefits can be obtained at a
reasonable cost, provide the Employee with life insurance benefits in the amount
of at least $500,000. In the event of the Employee's death, the Employee's
family shall continue to be covered by all of the Company's employee welfare
benefit plans described under Section 2(c), at the Company's expense, to the
extent such benefits may, by law, be provided, for 12 months following the
Employee's death in accordance with the terms of such plans.

(g) Vacation. The Employee shall receive four weeks of vacation annually,
administered in accordance with the Company's existing vacation policy.

3. Business Expenses. The Company shall pay or reimburse the Employee for all
reasonable travel (including travel by automobile), business and entertainment
expenses incurred by or necessary for the Employee to perform his duties under
this Agreement in accordance with such policies and procedures as the Company
may from time to time establish for senior officers and subject to the Company's
normal requirements with respect to reporting and documentation of such
expenses.

2

 



4. Termination of Employment. Notwithstanding any other provision of this
Agreement, the Employee's employment with the Company may be terminated as set
forth below:

(a) Termination by Mutual Agreement. The Employee's employment with the Company
may be terminated at anytime by, and upon the terms and conditions of, a mutual
written agreement between the parties.

(b) Termination for Cause. The Employee's employment with the Company may be
terminated by the Company for Cause. Provided Cause actually exists, the date of
termination for Cause shall be the date the Company sends the Employee a written
notice to such effect specifying the reason(s) for the termination for Cause.
For purposes of this Agreement, “Cause” shall mean any one of the following: (i)
conviction of the Employee for committing a felony or crime or other crime
involving moral turpitude; (ii) the Employee having committed acts or omissions
constituting willful or wanton misconduct with respect to the Company; (iii) the
Employee having committed any act of fraud or embezzlement involving the
Company; (iv) the Employee having committed any willful and material violation
of any statutory or common law duty of loyalty to the Company; (v) the Employee
having committed acts or omissions constituting a material breach of this
Agreement that continues for more than 15 days after notice from the Company
specifically identifying such breach. In the event of any termination under this
Section 4(b), the Company shall pay all amounts of Base Salary then due to the
Employee under Section 2(a) up to the payroll period worked but for which
payment had not yet been made up to the date of termination (but expressly
excluding any bonuses or other incentive compensation). The Company shall have
no further obligations to the Employee under this Agreement (including no
obligation with respect to bonuses or other incentive compensation), and any and
all stock options granted to the Employee shall terminate according to their
terms of grant with any such vested options being exercisable for the shorter of
(i) 90 days from the date of termination and (ii) the exercise term of each
relevant option grant.

(b) Termination for Disability. The Employee's employment with the Company may
be terminated by the Company in the event of the Employee's Disability. The date
of termination for Disability shall be the date the Company sends the Employee a
written notice to such effect. In the event of any termination under this
Section 4(b), on the date of termination all options that would have otherwise
vested within the 12 months following the date of the date of termination shall
accelerate and immediately vest and become exercisable in full. Such options may
be exercised for the longer of (i) 12 months from the date of the date of
termination and (ii) the exercise term of each relevant option grant. For
purposes of this Agreement, “Disability” shall mean the inability of the
Employee, in the reasonable judgment of a physician appointed by the Board, to
perform his duties of employment because of any physical or mental disability or
incapacity, where such disability shall exist for an aggregate period of more
than 150 days in any 365-day period or for any period of 90 consecutive days. In
the event of any termination under this Section 4(b), the Company shall (i) pay
by the next payroll period all amounts then due to the Employee under Section
2(a) up to the payroll period worked but for which payment had not yet been made
up to the date of termination (including bonuses then-earned or owing), and (ii)
comply with its obligations under Section 2(e).

3

 



(c) Termination upon Death. The Employee's employment with the Company
automatically terminates on the Employee's death. In the event of the Employee's
death (i) the Company will continue to pay the Employee's heirs or beneficiaries
his Base Salary for 6 months following the date of termination (on regular
payroll dates) and (ii) on the date of termination all options that would have
otherwise vested within the 12 months following the date of the Employee's death
shall accelerate and immediately vest and become exercisable in full. Such
options may be exercised for the longer of (i) 12 months from the date of the
Employee's death and (ii) the exercise term of each relevant option grant. In
addition, in the event of the Employee's death, the Company shall (i) pay by the
next payroll period all amounts then due to the Employee under Section 2(a) up
to the payroll period worked but for which payment had not yet been made up to
the date of termination (including bonuses then-earned or owing), and (ii)
comply with its obligations under Section 2(f).

(d) Termination without Cause. The Employee's employment with the Company may be
terminated by the Company, in the absence of Cause, for any reason and in its
sole and absolute discretion, provided that in such event (which would include
the Company's declining to extend the Employment Term in accordance with Section
1(a)) the Company shall continue to pay to the Employee the Base Salary (on
regular payroll dates) for twelve months from the date of termination (the
“Termination Payments”) plus any bonuses then-earned or owing on the date of
termination and an amount equal to the Target Bonus for the year in which the
termination occurs pro rated based on the number of days of service in such
year. On the date of termination, all unvested options shall accelerate and
immediately vest and become exercisable in full. Such options may be exercised
for the longer of (i) 12 months from the date of termination and (ii) the
exercise term of each relevant option grant. Finally, during any period in which
Termination Payments are required to be paid, the Company shall continue the
benefits for the Employee and his family provided for under Section 2 at no cost
to the Employee.

(e) Termination by the Employee for Good Reason. The Employee's employment with
the Company may be terminated by the Employee for Good Reason. “Good Reason”
shall be deemed to exist: (i) if the Employee’s duties or responsibilities are
materially diminished or the Employee is assigned any duties materially
inconsistent with the duties or responsibilities contemplated by this Agreement;
(ii) if the Company shall have continued to fail to comply with any material
provision of this Agreement after a 30-day period to cure (if such failure is
curable) following written notice by the Employee to the Company of such
non-compliance; (iii) upon a Change in Control; or (iv) if the Company requires
that the Employee be based at any location other than Charlotte, NC or Boca
Raton, FL (or the suburban area of either). In the event of any termination
under this Section 4(e), the Company shall pay the Termination Payments plus any
bonuses then-earned or owing on the date of termination and an amount equal to
the Target Bonus for the year in which the termination occurs pro rated based on
the number of days of service in such year to the Employee in the same amount
and manner as under Section 4(d). On the date of termination, all unvested
options shall accelerate and immediately vest and become exercisable in full.
Such options may be exercised for the longer of (i) 12 months from the date of
termination and (ii) the exercise term of each relevant option grant. Finally,
during any period in which Termination Payments are required to be paid, the
Company shall continue the benefits for the Employee and his family provided for
under Section 2 at no cost to the Employee. (f) Voluntary Resignation. The
Employee's employment with the Company may be terminated by the Employee without
Good Reason. In the event of any termination under this Section 4(f), the
Company shall pay all amounts of Base Salary then due to the Employee under
Section 2(a) up to the payroll period worked but for which payment had not yet
been made up to the date of termination (but expressly excluding any bonuses or
other incentive compensation). The Company shall have no further obligations to
the Employee under this Agreement (including no obligation with respect to
bonuses or other incentive compensation), and any and all stock options granted
to the Employee shall terminate according to their terms of grant; provided that
if such termination occurs during the first year of the Employment Term any such
vested options would be exercisable for the shorter of (i) 90 days from the date
of termination and (ii) the exercise term of each relevant option grant, and if
the termination occurs thereafter any such vested options would continue to be
exercisable for the full exercise term of each relevant option grant.

4

 



5. Non-Competition. During the Employment Term and for two years following
termination thereof (other than any such termination by the Company without
Cause or by the Employee for Good Reason), the Employee shall not, directly or
indirectly own any interest in, manage, control, participate in, consult with,
render services for, advise, or in any manner engage in the Company Business
within a 100 mile radius of any office operated by the Company or any subsidiary
of the Company, whether as an officer, director, stockholder, consultant,
investor, agent or otherwise (unless the Board shall have authorized such
activity and the Company shall have consented thereto in writing). For purposes
of this Section 5, “Company Business” means (i) providing accounts receivable
funding (factoring), outsourcing of accounts receivable management including
collections and the risk of customer default, purchase order financing, lawsuit
financing, trade finance and government contract funding (ii) back office
support including payroll, payroll tax compliance and invoice processing
services and (iii) lease-to-own, rent-to-own activities. Passive investments in
less than 5% of the outstanding securities of any entity subject to the
reporting requirements of Section 13 or Section 15(d) of the Exchange Act, shall
not be prohibited by this Section 5. The provisions of this Section 5 are
subject to the provisions of Section 14.

6. Inventions and Confidential Information. The parties hereto recognize that a
major need of the Company is to preserve its specialized knowledge, trade
secrets and confidential information. The strength and good will of the Company
is derived from the specialized knowledge, trade secrets, and confidential
information generated from experience with the activities undertaken by the
Company. The unauthorized disclosure of this information and knowledge to
competitors would be beneficial to such competitors and detrimental to the
Company, as would the disclosure of non-public information about the marketing
practices, pricing practices, costs, profit margins, design specifications,
development and business plans, analytical techniques and similar items of the
Company. The Employee acknowledges that specific proprietary information and
non-public data obtained by him while employed by the Company concerning the
business or affairs of the Company are the property of the Company. By reason of
his being a senior executive of the Company, the Employee has or will have
access to, and has obtained or will obtain, trade secrets and confidential
information about the Company's operations, which operations extend throughout
the United States. Therefore, subject to the provisions of Section 14, the
Employee hereby agrees as follows, recognizing that the Company is relying on
these agreements in entering into this Agreement:

(a) During the Employment Term and for three years following termination of the
Employee's employment with the Company for any reason, the Employee will not
use, disclose to others, or publish or otherwise make available to any other
party (other than in furtherance of his obligations hereunder) any non-public or
confidential business information about the business and affairs of the Company,
including but not limited to confidential information concerning the Company's
products, methods, engineering designs and standards, analytical techniques,
technical information, customer information, employee information, inventions
and other confidential information acquired by him in the course of his past or
future services for the Company during the Employment Term. The Employee agrees
to hold as the Company's property all books, papers, letters, formulas,
memoranda, notes, plans, records, reports, computer tapes, printouts, software
and other documents, and all copies thereof and therefrom, relating to the
Company's business and affairs conducted by him as President of the Company,
whether made by him or otherwise coming into his possession or control, and on
termination of his employment, or upon demand of the Company, at any time after
termination of his employment, to deliver the same to the Company.

5

 



(b) During the Employment Term and for 18 months following termination of the
Employee's employment with the Company for any reason, the Employee will not (i)
directly or indirectly, including through an entity or agent, induce or
otherwise attempt to influence any employee of the Company to leave the
Company's employ, (ii) hire, cause to be hired or induce a third party to hire,
any such employee (unless the Board shall have authorized such employment and
the Company shall have consented thereto in writing) or in any way materially
interfere with the relationship between the Company and any employee thereof, or
(iii) induce or attempt to induce any customer, supplier, licensee, licensor or
other business relation of the Company to cease or otherwise limit doing
business with the Company or in any way materially interfere to the detriment of
the Company with the relationship between any such customer, supplier, licensee
or business relation of the Company.

7. Indemnification; Director and Officer Liability Insurance. The Company will
indemnify (and advance the costs of defense of) the Employee (and his legal
representatives) to the fullest extent permitted by the laws of the state in
which the Company is incorporated, as in effect at the time of the subject act
or omission, or by the Certificate of Incorporation and Bylaws of the Company,
as in effect at such time or on the date of this Agreement, whichever affords
greater protection to the Employee, and both during and after termination (for
any reason) of the Employee's employment, the Company shall cause the Employee
to be covered under a directors and officers' liability insurance policy for his
acts (or non-acts) as an officer or director of the Company or any of its
affiliates. Such policy shall be maintained by the Company, at its expense in an
amount of at least $5 million and on terms (including the time period of
coverage after the Employee's employment terminates) at least as favorable to
the Employee as policies covering the Company's other members of its Board of
Directors.

8. Litigation Expenses. In the event of any litigation or other proceeding
between the Company and the Employee with respect to the subject matter of this
Agreement and the enforcement of the rights hereunder and such litigation or
proceeding results in final judgment or order in favor of the Employee, which
judgment or order is substantially inconsistent with the positions asserted by
the Company in such litigation or proceeding, the losing party shall reimburse
the prevailing party for all of his/its reasonable costs and expenses relating
to such litigation or other proceeding, including, without limitation, his/its
reasonable attorneys' fees and expenses. 9. Consolidation; Merger; Sale of
Assets; Change of Control. Nothing in this Agreement shall preclude the Company
from combining, consolidating or merging with or into, transferring all or
substantially all of its assets to, or entering into a partnership or joint
venture with, another corporation or other entity, or effecting any other kind
of corporate combination provided that the corporation resulting from or
surviving such combination, consolidation or merger, or to which such assets are
transferred, or such partnership or joint venture expressly assumes in writing
this Agreement and all obligations and undertakings of the Company hereunder.
Upon such a consolidation, merger, transfer of assets or formation of such
partnership or joint venture, this Agreement shall inure to the benefit of, be
assumed by, and be binding upon such resulting or surviving transferee
corporation or such partnership or joint venture, and the term “Company,” as
used in this Agreement, shall mean such corporation, partnership or joint
venture or other entity, and this Agreement shall continue in full force and
effect and shall entitle the Employee and his heirs, beneficiaries and
representatives to exactly the same compensation, benefits, perquisites,
payments and other rights as would have been their entitlement had such
combination, consolidation, merger, transfer of assets or formation of such
partnership or joint venture not occurred.

6

 



10. No Set-off; No Mitigation Required. Except as expressly provided otherwise
in this Agreement, the obligation of the Company to make any payments provided
for hereunder and otherwise to perform its obligations hereunder will not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the Employee or others. In no event
will the Employee be obligated to seek other employment or take other action by
way of mitigation of the amounts payable to the Employee under any of the
provisions of this Agreement, and such amounts will not be reduced (except as
otherwise specifically provided herein) whether or not the Employee obtains
other employment.

11. Section 409A Compliance. This Agreement is intended to comply with Internal
Revenue Code Section 409A. Notwithstanding any provision herein to the contrary,
this Agreement shall be interpreted, operated and administered consistent with
this intent. In that regard, any payment described herein that is subject to
Code Section 409A shall not be made earlier than six (6) months after the date
of termination to the extent required by Code Section 409A(a)(2)(B)(i); provided
that any such payment that is deferred pursuant to this Section 11 shall be paid
in full as soon as possible consistent with this Section 11.

12. Survival of Obligations. Sections 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15
and 16 shall survive the termination for any reason of this Agreement (whether
such termination is by the Company, by the Employee, upon the expiration of this
Agreement or otherwise).

13. Employee's Representations. The Employee hereby represents and warrants to
the Company that (i) the execution, delivery and performance of this Agreement
by the Employee do not and shall not conflict with, breach, violate or cause a
default under any material contract, agreement, instrument, order, judgment or
decree to which the Employee is a party or by which he is bound, (ii) the
Employee is not a party to, or bound by, any employment agreement, noncompete
agreement or confidentiality agreement with any other person or entity, and
(iii) upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of the Employee, enforceable
in accordance with its terms. The Employee hereby acknowledges and represents
that he has consulted with legal counsel regarding his rights and obligations
under this Agreement and that he fully understands the terms and conditions
contained herein.

7

 



14. Company's Representations. The Company hereby represents and warrants to the
Employee that (i) the execution, delivery and performance of this Agreement by
the Company do not and shall not conflict with, breach, violate or cause a
default under any material contract, agreement, instrument, order, judgment or
decree to which the Company is a party or by which it is bound, and (ii) upon
the execution and delivery of this Agreement by the Employee, this Agreement
shall be the valid and binding obligation of the Company, enforceable in
accordance with its terms.

15. Enforcement. Because the Employee's services are unique and because the
Employee has access to confidential information concerning the Company, the
parties hereto agree that money damages shall not be an adequate remedy for any
breach of this Agreement. Therefore, in the event of a breach or threatened
breach of this Agreement that cannot be compensated with monetary damages, the
Company may, in addition to other rights and remedies existing in its favor,
apply to any court of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce, or prevent any violations of,
the provisions hereof (without posting a bond or other security).

16. Severability. In case any one or more of the provisions or part of a
provision contained in this Agreement shall for any reason be held to be
invalid, illegal or unenforceable in any respect in any jurisdiction, such
invalidity, illegality or unenforceability shall be deemed not to affect any
other jurisdiction or any other provision or part of a provision of this
Agreement, nor shall such invalidity, illegality or unenforceability affect the
validity, legality or enforceability of this Agreement or any provision or
provisions hereof in any other jurisdiction; and this Agreement shall be
reformed and construed in such jurisdiction as if such provision or part of a
provision held to be invalid or illegal or unenforceable had never been
contained herein and such provision or part reformed so that it would be valid,
legal and enforceable in such jurisdiction to the maximum extent possible. In
furtherance and not in limitation of the foregoing, the Company and the Employee
each intend that the covenants contained in Sections 5 and 6 shall be deemed to
be a series of separate covenants. If, in any judicial proceeding, a court shall
refuse to enforce any of such separate covenants, then such unenforceable
covenants shall be deemed eliminated from the provisions hereof for the purpose
of such proceedings to the extent necessary to permit the remaining separate
covenants to be enforced in such proceedings. If, in any judicial proceeding, a
court shall refuse to enforce any one or more of such separate covenants because
the total time, scope or area thereof is deemed to be excessive or unreasonable,
then it is the intent of the parties hereto that such covenants, which would
otherwise be unenforceable due to such excessive or unreasonable period of time,
scope or area, be enforced for such lesser period of time, scope or area as
shall be deemed reasonable and not excessive by such court.

8

 



17. Entire Agreement; Amendment. This Agreement contains the entire agreement
between the Company and the Employee with respect to the subject matter hereof.
This Agreement may not be amended, waived, changed, modified or discharged
except by an instrument in writing executed by or on behalf of the party against
whom enforcement of any amendment, waiver, change, modification or discharge is
sought. No course of conduct or dealing shall be construed to modify, amend or
otherwise affect any of the provisions hereof.

18. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if physically
delivered, delivered by express mail or other expedited service or upon receipt
if mailed, postage prepaid, via registered mail, return receipt requested,
addressed as follows:

To the Company:



FlexShopper, Inc.

Attention: Brad Bernstein

2700 N. Military Trail, Suite 200

Boca Raton, FL 33431



To the Employee:





Marc Malaga

c/o FlexShopper, Inc.

2700 N. Military Trail, Suite 200

Boca Raton, FL 33431

 

and/or to such other persons and addresses as any party shall have specified in
writing to the other.

19. Assignability. This Agreement shall not be assignable by either party and
shall be binding upon, and shall inure to the benefit of, the heirs, executors,
administrators, legal representatives, successors and assigns of the parties. In
the event that all or substantially all of the business of the Company is sold
or transferred, then this Agreement shall be binding on the transferee of the
business of the Company whether or not this Agreement is expressly assigned to
the transferee.

20. Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Delaware without regard to conflict of laws principles.

21. Waiver and Further Agreement. Any waiver of any breach of any terms or
conditions of this Agreement shall not operate as a waiver of any other breach
of such terms or conditions or any other term or condition, nor shall any
failure to enforce any provision hereof operate as a waiver of such provision or
of any other provision hereof. Each of the parties hereto agrees to execute all
such further instruments and documents and to take all such further action as
the other party may reasonably require in order to effectuate the terms and
purposes of this Agreement.

22. Headings of No Effect. The Section headings contained in this Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.

COMPANY:

FlexShopper, Inc.



By: /s/    

Name: Brad Bernstein

Title: CEO

 



EMPLOYEE:

By: /s/    

Name: Marc Malaga

Title: Executive Vice President - Operations

 

 







9
 

